UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7502


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TORRICK JOHNTRELLE RODGERS, a/k/a Trelle,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:11-cr-00087-FL-1; 4:15-cv-00207-
FL)


Submitted: March 30, 2018                                         Decided: April 13, 2018


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Torrick Johntrelle Rodgers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Torrick Johntrelle Rodgers seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the district court’s assessment of

the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Rodgers has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny the

pending motion, and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2